IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christine Stacy-McCormick,               :
                       Petitioner        :
                                         :
            v.                           :   No. 1698 C.D. 2019
                                         :   Submitted: July 17, 2020
Workers’ Compensation Appeal             :
Board (Ridley School District),          :
                  Respondent             :


BEFORE: HONORABLE P. KEVIN BROBSON, Judge
        HONORABLE ANNE E. COVEY, Judge
        HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE BROBSON                         FILED: November 10, 2020


      Christine Stacy-McCormick (Claimant) petitions for review of an order of the
Workers’ Compensation Appeal Board (Board), dated November 5, 2019.
The Board affirmed the decision of a Workers’ Compensation Judge (WCJ), denying
the claim and review petitions filed by Claimant and granting the termination
petition filed by Claimant’s employer, Ridley School District (Employer). For the
reasons set forth below, we affirm the Board’s order.
                               I. BACKGROUND
      Claimant worked for Employer as a school bus driver. On October 17, 2014,
Claimant was involved in a work-related motor vehicle accident when a
Southeastern Pennsylvania Transportation Authority (SEPTA) fuel tanker vehicle
struck her school bus, causing her to sustain injuries to her left hand and wrist.
Employer accepted liability for left hand and wrist contusions and a low back sprain
pursuant to a medical-only Notice of Compensation Payable (NCP). Thereafter, on
October 11, 2017, Claimant filed: (1) a claim petition, asserting that she had
sustained an injury to her neck, back, left arm, left hand, and left wrist while working
for Employer on October 17, 2014, and that she was totally disabled as a result
thereof from June 19, 2017, through September 5, 2017; and (2) a petition to review
compensation benefits/medical treatment and/or billing, asserting that the
description of her injury as set forth in the NCP is incorrect. Subsequent thereto, on
February 26, 2018, Employer filed a termination petition, asserting that Claimant
had fully recovered from her work-related injury as of February 6, 2018.
      Claimant testified before the WCJ at a hearing held on November 15, 2017.
At that time, Claimant stated that, on October 17, 2014, she was stopped at a traffic
light in her school bus—a shorter school bus with a lift that is used to transport
handicapped children—when a SEPTA fuel tanker vehicle crossed over the double
yellow line into her lane of traffic and struck her school bus. (Reproduced Record
(R.R.) at 19a-22a, 37a-38a.) Claimant testified that, immediately following the
work-related motor vehicle accident, she began to experience swelling in her left
hand and tingling on her left side from her neck down into her left shoulder, left arm,
left hand, low back, and left leg. (Id. at 22a-25a, 36a.) Claimant indicated that she
initially received treatment at the University of Pennsylvania Medical Center’s
emergency room, where she underwent a physical examination and had her left arm
splinted. (Id. at 23a, 40a.)
      Claimant testified further that she has treated with various doctors for her
work-related injury, including, but not limited to, Gregory T. Tadduni, M.D.,


                                           2
William C. Murphy, D.O., Robert Cabry, M.D., and Andrew Freese, M.D.
(Id. at 24a.)   Claimant explained that, at the time that she first treated with
Dr. Tadduni, she reported pain in her neck, left shoulder, and left arm, but that
Dr. Tadduni had informed her that he was strictly treating the injury to her left hand.
(Id. at 25a.) Claimant testified further that Dr. Cabry, who she treated with for the
injury to her low back, diagnosed her with sciatic nerve damage and prescribed
cortisone and epidural injections. (Id. at 25a-26a, 40a-41a.) Claimant indicated,
however, that she stopped treating with Dr. Cabry in mid-2015 because she did not
receive any relief from her symptoms with the injections. (Id. at 26a.) Claimant
stated further that, after a little over a year with no medical treatment for her
symptoms, she eventually began treating with Dr. Murphy in November 2016
because the pain in her left leg was persistent and had started to bother her more.
(Id. at 27a, 41a-42a.) Dr. Murphy referred Claimant to Dr. Freese, who performed
fusion surgery on Claimant’s neck on June 26, 2017. (Id. at 28a-29a.) Following
the surgery, Claimant was out of work but returned in September 2017 for
the 2017-2018 school year. (Id. at 30a-31a.) Prior to that time, Claimant had worked
for Employer in her regular-duty position without modification, except for a brief
period immediately following the October 17, 2014 work-related motor vehicle
accident. (Id. at 37a.)
       Claimant testified further that, as of the date of the November 15, 2017
hearing, she continued to treat with Dr. Freese and Dr. Murphy, undergo
post-operative physical therapy two times per week, and receive cortisone injections
in her low back. (Id. at 32a-33a.) While she believed that the neck surgery had
helped, she stated that her recovery could take from one to one and a half years.
(Id. at 34a.) Claimant also explained that she continues to experience tightness in


                                          3
her neck and left shoulder, numbness and tingling in her left arm, and pain in her
neck, left shoulder, left arm, left wrist, low back, and left leg. (Id. at 33a-34a,
36a-37a.) Claimant did not believe that she had fully recovered from any of the
injuries that she sustained in the October 17, 2014 work-related motor vehicle
accident. (Id. at 36a.)
      In support of her claim and review petitions and in opposition to Employer’s
termination petition, Claimant presented the deposition testimony of Dr. Murphy,
who is board certified in physical medicine and rehabilitation.             (Id. at 60a.)
Dr. Murphy first treated Claimant on November 7, 2016, for complaints of neck pain
that radiated into her left shoulder, numbness, tingling, and weakness in her left
upper extremity, and low back pain that radiated into her left leg. (Id. at 66a-68a.)
At that time, Claimant reported to Dr. Murphy that, on October 17, 2014, she was
involved in a work-related motor vehicle accident, when another vehicle crossed into
her lane of travel and struck the driver’s side of her vehicle, causing her to injure the
entire left side of her body, including her neck. (Id. at 66a-67a, 91a.) Claimant did
not report that she had struck her head at the time of the motor vehicle accident, just
that she was jarred from side to side. (Id. at 91a-92a.) Dr. Murphy performed a
physical/neurologic examination of Claimant’s cervical and lumbar spine, which
revealed, inter alia, painful range of motion in the cervical spine, cervical
radiculopathy on the left side, restricted, painful motion in the lumbar spine, and
lumbar radiculopathy on the left side. (Id. at 79a-81a.) Based on Claimant’s history
and the abnormalities that he discovered on physical examination, Dr. Murphy’s
initial assessment was that Claimant had sustained “a cervical strain/sprain with the
possibility of a cervical disc injury and radiculopathy and . . . a lumbosacral
strain[/]sprain with a lumbar disc injury and radiculopathy.” (Id. at 81a-82a.)


                                           4
      In order to confirm his initial assessment, Dr. Murphy ordered magnetic
resonance imaging (MRI) of Claimant’s cervical and lumbar spines, which revealed
disc abnormalities at C5-6 and C6-7, and performed an electromyography (EMG),
which revealed left-sided radiculopathy at L5 and S1 and left-sided nerve root
irritation at C5 and C6. (Id. at 82a, 85a-86a.) Based on these findings, Dr. Murphy
referred Claimant for an interventional pain management evaluation and a
neurosurgical consultation with Dr. Freese. (Id. at 83a.) Thereafter, Claimant
underwent an additional round of injections to her lumbar spine, and, on
June 26, 2017, a two-level cervical spine discectomy and fusion at C5-6 and C6-7.
(Id. at 84a, 86a.) Dr. Murphy explained that Dr. Freese, in his surgical report, noted
findings of left-sided nerve root compression at C5-6 and C6-7, which correlated
with Dr. Murphy’s findings on physical examination, the results of the EMG, and
the results of the MRI of Claimant’s cervical spine. (Id. at 85a-86a.) Dr. Murphy
also stated that he last treated Claimant on November 28, 2017, and that Claimant
continues to receive post-operative physical therapy for her cervical spine and
management of her lumbar spine symptoms, including injections on an as-needed
basis. (Id. at 86a-87a.)
      Dr. Murphy testified further that Claimant’s prior medical records
documented complaints consistent with the left upper extremity complaints that
Claimant expressed to Dr. Murphy at the initial visit on November 7, 2016.
(Id. at 68a-69a, 79a.) Dr. Murphy explained that, in his treatment record from
October 28, 2014, Dr. Tadduni documented complaints of low back pain and neck
pain that radiated into both of Claimant’s shoulders and noted a diagnosis of neck




                                          5
pain.       (Id. at 69a-72a, 113a-16a.)1    Similarly, in his treatment record from
October 30, 2014, Dr. Tadduni noted complaints of neck pain that radiated into
Claimant’s left shoulder and down into Claimant’s left upper extremity to her left
wrist, with bruising, numbness, and tingling, and recommended physical therapy for
the left hand and potentially the left upper extremity.               (Id. at 69a, 72a-74a,
117a-20a.) When questioned whether he could offer an explanation as to why
Claimant would not have received any treatment for her neck or left upper extremity
prior to coming under his care, Dr. Murphy stated that he was “somewhat baffled”
because Claimant’s complaints had been documented in her medical records.
(Id. at 74a-75a.) Dr. Murphy admitted, however, that in his treatment record from
October 23, 2014, Dr. Tadduni made no reference to any complaints of cervical
spine pain. (Id. at 105a, 104a, 214a-16a.)2 Dr. Murphy also testified that, in addition
to complaints relative to Claimant’s neck and left upper extremity, Dr. Tadduni also
documented complaints relative to Claimant’s low back.                    (Id. at 75a-78a.)
Specifically, in his November 3, 2014 treatment record, Dr. Tadduni documented
the results from an October 30, 2014 MRI of Claimant’s lumbar spine and noted
both a possible diagnosis of left lumbar radiculopathy and a referral for
interventional pain management. (Id. at 77a-78a, 121a-24a.)
        Ultimately, Dr. Murphy opined within a reasonable degree of medical
certainty that, as a result of the October 17, 2014 work-related motor vehicle
accident, Claimant sustained a left wrist and hand contusion, a cervical strain/sprain,

        1
        The Reproduced Record in this matter was improperly numbered with the repetition of
numbers 104a to 113a. Our citation to page 113a above is a reference to the second page in the
Reproduced Record bearing the number 113a.
        2
        The Reproduced Record in this matter was improperly numbered with the repetition of
numbers 104a to 113a. Our citation to page 104a above is a reference to the second page in the
Reproduced Record bearing the number 104a.

                                              6
cervical disc herniation at C5-6 and C6-7, left-sided nerve root irritation at C5 and
C6, a lumbar sprain/strain, and a lumbar disc injury at multiple levels from L3-4
through L5-S1, including a herniation at L5-S1 and left-sided radiculopathy at L5
and S1. (Id. at 87a-88a.) Dr. Murphy further opined that Claimant would have been
incapable of performing her duties as a bus driver from June 26, 2017, the date of
her cervical spine surgery, through September 2017, when she returned to work for
Employer at full-duty capacity. (Id. at 88a-89a.) Dr. Murphy also admitted that
Claimant has fully recovered from the left hand and wrist contusion.
(Id. at 94a-95a.)
       In opposition to Claimant’s claim and review petitions and in support of its
termination petition, Employer presented the deposition testimony of Dr. Tadduni,
who is board certified in orthopedic surgery.3 (Id. at 134a.) Dr. Tadduni performed
an independent medical examination (IME) of Claimant on February 6, 2018, which
included reviewing Claimant’s medical records, obtaining a history, and performing
a physical examination. (Id. at 135a-52a.) Based on the results from his IME,
Dr. Tadduni opined within a reasonable degree of medical certainty that Claimant
had fully recovered from the accepted work injury—i.e., left hand and wrist
contusions and a low back sprain. (Id. at 152a-53a.) Dr. Tadduni explained that his
opinion of full recovery was based upon the following facts: (1) except for when
she was recovering from her cervical spine surgery, Claimant continued to work for
Employer in her regular-duty position; (2) Claimant was not taking any pain
medication; (3) Claimant’s physical examination was not supportive of any ongoing
problem with her left hand, left wrist, or low back; and (4) the course of treatment,


       3
         Employer also presented the testimony of Darlene Burke, Employer’s dispatch
supervisor. Ms. Burke’s testimony, however, is not relevant to Claimant’s arguments on appeal.

                                              7
or lack thereof, that Claimant received in connection with the injury to her lumbar
spine.     (Id. at 153a-54a.)   Dr. Tadduni stated further that he would not place
Claimant under any work restrictions, and that he did not believe that Claimant
required any further treatment for the accepted work injury. (Id. at 154a-55a.) When
asked to explain whether the results of Claimant’s MRIs were consistent with his
opinions, Dr. Tadduni explained that, while the MRI of Claimant’s lumbar spine
performed thirteen days after the October 17, 2014 work-related motor vehicle
accident evidenced some baseline abnormalities—i.e., facet hypertrophy and
desiccation—those abnormalities were preexisting. (Id. at 155a-56a.) In addition,
with respect to the MRI of Claimant’s cervical spine, Dr. Tadduni noted that the
MRI was not performed until 2016, and he did not believe that the results related to
the clinical picture from the October 17, 2014 work-related motor vehicle accident.
(Id. at 156a.)
         On cross-examination, Dr. Tadduni clarified that the injuries that Claimant
sustained as a result of the October 17, 2014 work-related motor vehicle accident
were a lumbar sprain superimposed on baseline degenerative changes, a left wrist
sprain, and a left hand sprain. (Id. at 158a, 161a, 176a.) When questioned about his
initial treatment records of Claimant from October and November of 2014,
Dr. Tadduni indicated that he was not going to comment on those treatment records
because Claimant’s counsel had previously threatened legal action against him if he
discussed or commented on those records. (Id. at 162a-70a, 175a-76a.) Dr. Tadduni
also reiterated his opinion that he did not believe that Claimant sustained a neck
injury as a result of the October 17, 2014 work-related motor vehicle accident
because it took Claimant sixteen months to receive treatment for her neck.
(Id. at 171a, 187a.) Dr. Tadduni further reiterated his opinion that the findings from


                                           8
the MRIs of Claimant’s lumbar spine were preexisting conditions and were not
related to the October 17, 2014 work-related motor vehicle accident. (Id. at 176a.)
      On July 26, 2018, the WCJ issued a decision, denying Claimant’s claim and
review petitions and granting Employer’s termination petition. In so doing, the WCJ
summarized the witnesses’ testimony and made the following credibility
determinations and relevant factual findings:
      6.     . . . Claimant is credible to an extent, specifically about the
      occurrence of the work injury, on the basis of her demeanor during her
      testimony at a hearing before the judge. Dr. Tadduni is more credible
      than Dr. Murphy for several reasons, to wit: 1.) Dr. Tadduni, as a
      board[-]certified orthopedic surgeon, has better credentials for the
      determination of the alleged injuries as those of . . . Claimant than
      Dr. Murphy, with a board certification in physical medicine and
      rehabilitation; 2.) Dr. Tadduni’s evaluation of . . . Claimant on
      February 6, 2018[,] was more comprehensive than Dr. Murphy’s
      evaluations of . . . Claimant with Dr. Tadduni’s performance of a
      plethora of tests of . . . Claimant in comparison to Dr. Murphy’s
      evaluations of . . . Claimant without Dr. Murphy’s performance of the
      same tests as those by Dr. Tadduni; 3.) The medical records without
      consistent complaints about and treatment of . . . Claimant’s alleged
      cervical condition support Dr. Tadduni’s opinion about . . . Claimant’s
      lack of the experience of a cervical condition from the work
      injury; 4.) The results of the diagnostic tests of . . . Claimant,
      particularly the [MRI] studies, support Dr. Tadduni’s opinions,
      particularly with respect to . . . Claimant’s pre[]existing conditions;
      5.) The clinical findings during Dr. Tadduni’s evaluation of . . .
      Claimant support Dr. Tadduni’s opinions, particularly about . . .
      Claimant’s recovery from the work injury; and 6.) Dr. Murphy’s
      description of the findings of the [MRI] of 2016 of . . . Claimant’s
      lumbar spine, specifically the alleged annular tear, is incorrect.
            ....
      16. Statements by Dr. Tadduni established that . . . Claimant made
      complaints of neck and low back pain and a radiation of the low back
      pain down her left leg to Dr. Tadduni on October 28, 2014, that
      Dr. Tadduni’s assessment of . . . Claimant’s conditions on
      October 28, 2014[,] were low back and neck pain, and that Dr. Tadduni
      didn’t attribute . . . Claimant’s assessments to any particular cause on
      October 28, 2014. Although Dr. Tadduni’s statements about . . .
                                         9
      Claimant’s visit on October 28, 2014[,] established that Dr. Tadduni’s
      assessments of . . . Claimant’s condition included neck pain,
      Dr. Tadduni’s credible testimony established that . . . Claimant didn’t
      suffer any injury to her neck as a result of the work injury on the basis
      of the elapse of [sixteen] months between . . . Claimant’s work injury
      and . . . Claimant’s receipt of treatment for her alleged neck condition
      and Dr. Tadduni’s testimony established that Dr. Tadduni wouldn’t
      comment, inclusive about the cause, on . . . Claimant’s complaints of
      neck pain to him at the time of her visit on October 28, 2014.
      17. Statements by Dr. Tadduni established that . . . Claimant’s
      complaints to Dr. Tadduni on October 30, 2014[,] didn’t include any
      complaints of neck or shoulder conditions on October 30, 2014[,] and
      that a bone scan of . . . Claimant on October 29, 2014[,] was entirely
      normal. Statements by Dr. Tadduni established that . . . Claimant saw
      Dr. Tadduni on November 3, 2014[,] for a follow up for cervical and
      lumbar pain from the motor vehicle accident at work, that Dr. Tadduni’s
      assessments of . . . Claimant’s condition then were pain in the joint with
      the involvement of the hand and pain in the low back, and that
      Dr. Tadduni’s impressions of . . . Claimant’s condition on
      November 3, 2014[,] were possible left lumbar radiculopathy and a
      somewhat nonphysiologic pattern of symptoms, as opposed to any
      cervical condition.
(WCJ’s Decision at 3-6.) Based on these credibility determinations and relevant
factual findings, the WCJ concluded: (1) Claimant did not meet her burden of
proving that her October 17, 2014 work-related injury caused her to sustain any
injuries in addition to those identified on the NCP; (2) Claimant did not meet her
burden of proving that the description of her injury as set forth on the NCP is
materially incorrect; (3) Claimant did not meet her burden of proving that Employer
refused to pay for medical treatment that she received for new symptoms/injuries
not identified on the NCP; and (4) Employer met its burden of proving that Claimant
had fully recovered from her October 17, 2014 work-related injury as of
February 6, 2018. Claimant appealed to the Board, which affirmed the WCJ’s
decision. Claimant then petitioned this Court for review.



                                         10
                              II. ARGUMENTS ON APPEAL
       On appeal,4 Claimant argues that the Board erred by affirming the WCJ’s
decision because: (1) the WCJ failed to issue a reasoned decision as required by
Section 422(a) of the Workers’ Compensation Act (Act);5 (2) the WCJ capriciously
disregarded competent evidence of record—i.e., Dr. Tadduni’s records from his
initial treatment of Claimant—that would support a finding that Claimant sustained
a work-related neck injury and work-related lumbar radiculopathy on
October 17, 2014; and (3) substantial evidence of record establishes that the
description of Claimant’s October 17, 2014 work-related injury as set forth in the
NCP is materially incorrect.6
                                      III. DISCUSSION
                                    A. Reasoned Decision
       Claimant argues that the Board committed an error of law by affirming the
WCJ’s decision because the WCJ failed to issue a reasoned decision as required by
Section 422(a) of the Act. More specifically, Claimant contends that the WCJ’s
decision is not reasoned because she failed to offer any explanation as to why she

       4
         “Our review is limited to determining whether an error of law was committed, whether
necessary findings of fact are supported by substantial evidence[,] and whether constitutional
rights were violated.” Combine v. Workers’ Comp. Appeal Bd. (Nat’l Fuel Gas Distrib. Corp.),
954 A.2d 776, 778 n.1 (Pa. Cmwlth. 2008), appeal denied, 967 A.2d 961 (Pa. 2009). Further,
where appropriate, under Leon E. Wintermyer, Inc. v. Workers’ Compensation Appeal Board
(Marlowe), 812 A.2d 478 (Pa. 2002) (Wintermyer), we must also review a WCJ’s decision for
capricious disregard of evidence.
       5
           Act of June 2, 1915, P.L. 736, as amended, 77 P.S. § 834.
       6
         We have reordered Claimant’s arguments for the purposes of discussion. In addition, we
note that, while Claimant has raised different theories of error—i.e., failure to issue a reasoned
decision, capricious disregard of evidence, and substantial evidence—all of her arguments revolve
around the alleged conflict between Dr. Tadduni’s testimony and his initial treatment records.
Given, however, that each theory of error requires us to consider a separate legal standard, we will
address each of Claimant’s arguments separately.

                                                11
rejected the uncontroverted evidence set forth in Dr. Tadduni’s initial treatment
records that Claimant sustained a work-related neck injury and work-related lumbar
radiculopathy on October 17, 2014, or why she found Dr. Tadduni to be credible
when he refused to answer questions regarding his initial treatment records during
his deposition. Claimant further suggests that the WCJ was wrong to accept
Dr. Tadduni’s opinion that Claimant did not suffer a work-related neck injury and
work-related lumbar radiculopathy as credible because such opinion was essentially
impeached and contradicted by his own treatment records for Claimant.
      In response, Employer argues that the WCJ issued a reasoned decision as
required by Section 422(a) of the Act, because, in her decision, the WCJ considered
all of the medical evidence presented in this case, including, but not limited to,
Dr. Tadduni’s testimony, Dr. Murphy’s testimony, and Dr. Tadduni’s initial
treatment records for Claimant. Employer suggests that Dr. Tadduni’s refusal to
answer questions from Claimant’s attorney regarding his prior treatment of Claimant
stems from Claimant’s threat of legal action against Dr. Tadduni and that, regardless
of any such refusal, the WCJ considered Dr. Tadduni’s initial treatment records in
her decision. Employer further contends that the WCJ’s decision provides an “ample
basis for this Court, like the Board, to perform its appellate function and to verify
that there is an identifiable and objective basis within the record” to support the
WCJ’s findings and conclusions. (Employer’s Br. at 19.) Employer also contends
that Claimant’s “arguments on appeal are broad and scattered[ and] are an attempt
to have this Court reweigh evidence and serve as a secondary fact finder which is in
general outside the scope of review on appeal.” (Id. at 22.)
      Section 422(a) of the Act provides, in pertinent part, that all parties in a
workers’ compensation case are “entitled to a reasoned decision containing findings


                                         12
of fact and conclusions of law based upon the evidence as a whole which clearly and
concisely states and explains the rationale for the decisions so that all can determine
why and how a particular result was reached.” The decision of a WCJ is “reasoned”
if it allows for meaningful appellate review without further elucidation.
Daniels v. Workers’ Comp. Appeal Bd. (Tristate Transp.), 828 A.2d 1043, 1052
(Pa. 2003). In order to satisfy this standard, a WCJ does not need to discuss every
detail of the evidence in the record.        Dorsey v. Workers’ Comp. Appeal Bd.
(Crossing Constr. Co.), 893 A.2d 191, 194 n.4 (Pa. Cmwlth. 2006), appeal denied,
916 A.2d 635 (Pa. 2007). Rather, Section 422(a) of the Act requires WCJs to issue
reasoned decisions so that this Court does not have to “imagine” the reasons why a
WCJ finds the testimony of one witness more credible than the testimony of another
witness. Id. at 196.
      Under Section 422(a) of the Act, a WCJ must articulate the objective rationale
underlying his or her credibility determinations where there is conflicting witness
testimony. Id. A WCJ may satisfy the reasoned decision requirement if she
summarized the witnesses’ testimony “and adequately explained [her] credibility
determinations.” Clear Channel Broad. v. Workers’ Comp. Appeal Bd. (Perry),
938 A.2d 1150, 1157 (Pa. Cmwlth. 2007), appeal denied, 951 A.2d 1167 (Pa. 2008).
“Thus, while summaries of testimony alone would be insufficient to satisfy the
reasoned decision requirement, where a WCJ summarizes testimony and also
objectively explains [her] credibility determinations, the decision will satisfy the
requirement.”    Amandeo v. Workers’ Comp. Appeal Bd. (Conagra Foods),
37 A.3d 72, 76 (Pa. Cmwlth. 2012). In addition, a WCJ cannot simply ignore
uncontroverted evidence but, rather, must adequately explain the reasons why she
has rejected such evidence. 77 P.S. § 834.


                                          13
      The crux of Claimant’s argument is that the WCJ’s decision is not reasoned
because she failed to explain why she rejected the uncontroverted evidence set forth
in Dr. Tadduni’s initial treatment records of Claimant, which Claimant suggests
establishes that Claimant sustained a work-related neck injury and work-related
lumbar radiculopathy while working for Employer on October 17, 2014. Claimant
fails to recognize, however, that the WCJ did not ignore and/or reject Dr. Tadduni’s
initial treatment records. Quite to the contrary, in Findings of Fact Nos. 16 and 17,
the WCJ specifically discussed Dr. Tadduni’s initial treatment records and explained
why she did not believe they were contradictory to Dr. Tadduni’s opinions that
Claimant did not sustain a neck injury or lumbar radiculopathy as a result of the
October 17, 2014 work-related motor vehicle accident.          Dr. Tadduni’s initial
treatment records are also not uncontroverted in the manner in which Claimant
asserts—i.e., the records establish that Claimant complained of low back pain and
neck pain that radiated into her left upper extremity, not, as Claimant suggests, that
Dr. Tadduni opined that Claimant sustained a neck injury and lumbar radiculopathy
as a result of the October 17, 2014 work-related motor vehicle accident. In other
words, the WCJ accepted Dr. Tadduni’s initial treatment records for what they
were—documentation of Claimant’s complaints relative to her neck, left upper
extremity, and low back—and thereafter explained how Dr. Tadduni’s testimony
was not contradictory to his initial treatment records. For these reasons, we cannot
conclude that the WCJ failed to issue a reasoned decision as required by
Section 422(a) of the Act.
                             B. Capricious Disregard
      Claimant argues that the Board committed an error of law by affirming the
WCJ’s decision because the WCJ capriciously disregarded competent evidence of


                                         14
record—i.e., Dr. Tadduni’s initial treatment records for Claimant. More specifically,
Claimant contends that the WCJ’s decision “reflect[s] a deliberate disregard of
competent evidence that logically could not have been avoided” in rendering her
decision.7 We disagree. A capricious disregard of evidence only occurs when the
WCJ deliberately ignores relevant, competent evidence.               Capasso v. Workers’
Comp. Appeal Bd. (RACS Assocs., Inc.), 851 A.2d 997, 1002 (Pa. Cmwlth. 2004).
As explained more fully above, the WCJ did not deliberately ignore Dr. Tadduni’s
initial treatment records of Claimant. Rather, the WCJ specifically addressed and
discussed Dr. Tadduni’s initial treatment records of Claimant in Findings of Fact
Nos. 16 and 17 and thereafter explained why she did not believe they were
contradictory to Dr. Tadduni’s opinions that Claimant did not sustain a work-related
neck injury or work-related lumbar radiculopathy on October 17, 2014. For these
reasons, we cannot conclude that the WCJ capriciously disregarded competent
evidence of record.
                                C. Substantial Evidence
       Claimant argues that the Board committed an error of law by affirming the
WCJ’s decision because the substantial evidence of record establishes that the
description of Claimant’s October 17, 2014 work-related injury as set forth in the
NCP is materially incorrect. More specifically, Claimant essentially contends that
the initial treatment records of Dr. Tadduni, Employer’s own expert, establish that
Claimant sustained a work-related neck injury and work-related lumbar




       Employer does not advance a specific argument in response to Claimant’s contention that
       7

the WCJ capriciously disregarded competent evidence of record.

                                             15
radiculopathy on October 17, 2014, and, therefore, the WCJ should have amended
the NCP to include such injuries.8 Again, we disagree.
       In workers’ compensation proceedings, the WCJ is the ultimate finder of fact.
Williams v. Workers’ Comp. Appeal Bd. (USX Corp.-Fairless Works), 862 A.2d 137,
143 (Pa. Cmwlth. 2004). As fact-finder, matters of credibility, conflicting medical
evidence, and evidentiary weight are within the WCJ’s exclusive province. Id. If
the WCJ’s findings are supported by substantial evidence, they are binding on
appeal. Agresta v. Workers’ Comp. Appeal Bd. (Borough of Mechanicsburg),
850 A.2d 890, 893 (Pa. Cmwlth. 2004). In determining whether the WCJ’s findings
are supported by substantial evidence, we may not reweigh the evidence or the
credibility of the witnesses but must simply determine whether the WCJ’s findings
have the requisite measure of support in the record as a whole. Elk Mountain Ski
Resort, Inc. v. Workers’ Comp. Appeal Bd. (Tietz, deceased), 114 A.3d 27, 32 n.5
(Pa. Cmwlth. 2015). It is irrelevant whether there is evidence to support contrary
findings; the relevant inquiry is whether substantial evidence supports the WCJ’s
necessary findings. Hoffmaster v. Workers’ Comp. Appeal Bd. (Senco Prods., Inc.),
721 A.2d 1152, 1155 (Pa. Cmwlth. 1998).
       Pursuant to Section 413(a) of the Act,9 “the WCJ may amend [or correct] the
NCP at any time during litigation of any petition if the evidence shows that the injury
sustained in the original work incident is different or more expansive than that listed
in the NCP.” Harrison v. Workers’ Comp. Appeal Bd. (Auto Truck Transp. Corp.),
78 A.3d 699, 703 (Pa. Cmwlth. 2013), appeal denied, 92 A.3d 812 (Pa. 2014) (citing

       8
          Employer also does not advance a specific argument in response to Claimant’s contention
that the substantial evidence of record supports a finding that the description of her injury as set
forth in the NCP is materially incorrect.
       9
           77 P.S. § 771.

                                                16
Cinram Mfg., Inc. v. Workers’ Comp. Appeal Bd. (Hill), 975 A.2d 577, 580-81
(Pa. 2009)). “The party seeking to amend the NCP has the burden of proving that
the NCP is materially incorrect.” Id. A review petition seeking to add additional
injuries to the NCP that were not previously accepted by Employer carries the same
burden as a claim petition.       Liveringhouse v. Workers’ Comp. Appeal Bd.
(ADECCO), 970 A.2d 508, 512 (Pa. Cmwlth.), appeal denied, 985 A.2d 220
(Pa. 2009). Pursuant to Section 301(c)(1) of the Act,10 an employee’s injuries are
compensable if they “(1) arise[] in the course of employment and (2) [are] causally
related thereto.” ICT Grp. v. Workers’ Comp. Appeal Bd. (Churchray˗Woytunick),
995 A.2d 927, 930 (Pa. Cmwlth. 2010). Further, an employee must demonstrate that
she is disabled as a consequence of the work-related injury. Cromie v. Workmen’s
Comp. Appeal Bd. (Anchor Hocking Corp.), 600 A.2d 677, 679 (Pa. Cmwlth. 1991).
      Here, Claimant has framed her issue in terms of whether there is substantial
evidence to support a finding that was not made by the WCJ—i.e., whether there is
substantial evidence of record to establish that the description of Claimant’s
work-related injury as set forth in the NCP is materially incorrect and should include
a neck injury and lumbar radiculopathy. The real issue before this Court, however,
is whether there is substantial evidence of record to support the WCJ’s necessary
findings, in this instance, that the NCP is not materially incorrect because Claimant’s
alleged neck injury and lumbar radiculopathy are not causally related to the
October 17, 2014 work-related motor vehicle accident. While Dr. Murphy may have
opined that Claimant sustained both a neck injury and lumbar radiculopathy as a
result of the October 17, 2014 work-related motor vehicle accident, Dr. Tadduni
opined that Claimant’s neck injury and lumbar radiculopathy were not causally

      10
           77 P.S. § 411(1).

                                          17
related to the October 17, 2014 work-related motor vehicle accident and that the only
work-related injuries that Claimant sustained on October 17, 2014, were a lumbar
sprain superimposed on baseline degenerative changes, a left wrist sprain, and a left
hand sprain. As discussed more fully above, Dr. Tadduni’s initial treatment records
do not contradict his testimony and/or establish that Claimant sustained a
work-related neck injury or work-related lumbar radiculopathy on October 17, 2014.
Rather, such records simply document Claimant’s reported complaints. Ultimately,
the WCJ credited Dr. Tadduni’s testimony over Dr. Murphy’s testimony.
Dr. Tadduni’s credible testimony constitutes substantial evidence to support the
WCJ’s finding that the NCP is not materially incorrect—i.e., that Claimant did not
sustain a neck injury or lumbar radiculopathy as a result of the October 17, 2014
work-related motor vehicle accident. We stress that it does not matter if there is
evidence in the record that could support a finding contrary to that made by the WCJ;
the only inquiry is whether there is substantial evidence of record to support the
WCJ’s findings.     Hoffmaster, 721 A.2d at 1155.       The WCJ, as the ultimate
fact-finder, had the discretion to credit Dr. Tadduni’s testimony over Dr. Murphy’s
testimony. For these reasons, we cannot conclude that the Board committed an error
of law by affirming the WCJ’s decision because there is substantial evidence of
record to support the WCJ’s finding that the description of Claimant’s injury as set
forth in the NCP is not materially incorrect.
                               IV. CONCLUSION
      Accordingly, we affirm the Board’s order.




                                          P. KEVIN BROBSON, Judge

                                         18
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Christine Stacy-McCormick,            :
                       Petitioner     :
                                      :
            v.                        :   No. 1698 C.D. 2019
                                      :
Workers’ Compensation Appeal          :
Board (Ridley School District),       :
                  Respondent          :



                                    ORDER


      AND NOW, this 10th day of November, 2020, the order of the Workers’
Compensation Appeal Board, dated November 5, 2019, is hereby AFFIRMED.




                                      P. KEVIN BROBSON, Judge